Title: To James Madison from the Citizens of Philadelphia, 5 November 1816
From: Citizens of Philadelphia
To: Madison, James


        
          Sir,
          Philadelphia November 5th 1816
        
        We whose signatures are hereunto affixed, Citizens of the City and County of Philadelphia, beg leave respectfully to recommend John Conard Esqr, for the Office of Accountant of the War Department, become vacant by the death of Colo Lear.
        Mr Conard possesses in a high degree the Confidence and respect of the Democratic Party in this District; and in our Opinion is a man of the first respectability for the integrity of his character, and the soundness of his political Opinions. We believe him well qualified for the Office of Accountant of the War Department, and have no doubt but that he would discharge its duties satisfactorily to the Administration, and usefully to the Country.
        Possessing the highest gratitude for your Public services, and the warmest wishes for your future happiness, we respectfully subscribe ourselves Your friends and fellow Citizens.
        
          Joseph Worrell[and twenty-four others]
        
      